UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22696 Compass EMP Funds Trust (Exact name of registrant as specified in charter) 17 OMAHA NE 68130 (Address of principal executive offices) (Zip code) 17 OMAHA NE 68130 (Name and address of agent for service) (402)-895-1600 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: September 30, 2014 Item 1. Schedule of Investments. Compass EMP U.S. 500 Volatility Weighted Index ETF Schedule of Investments September 30, 2014 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 99.0% Aerospace & Defense - 2.6% B/E Aerospace, Inc. * $ General Dynamics Corporation Honeywell International, Inc. 99 L-3 Communications Holdings, Inc. 90 Lockheed Martin Corporation Northrop Grumman Corporation 55 Precision Castparts Corporation Raytheon Company Rockwell Collins, Inc. Textron, Inc. The Boeing Company United Technologies Corporation Air Freight & Logistics - 0.9% CH Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corporation United Parcel Service, Inc. Airlines - 0.4% Alaska Air Group, Inc. Delta Air Lines, Inc. Southwest Airlines Company Auto Components - 0.7% BorgWarner, Inc. Johnson Controls, Inc. Lear Corporation TRW Automotive Holdings Corporation * Automobiles - 0.5% Ford Motor Company General Motors Company Harley-Davidson, Inc. Beverages - 1.8% Brown-Forman Corporation Coca-Cola Enterprises, Inc. Constellation Brands, Inc. * Dr Pepper Snapple Group, Inc. Molson Coors Brewing Company 70 Monster Beverage Corporation * Pepsico, Inc. The Coca-Cola Company Biotechnology - 0.6% 82 Amgen, Inc. 22 Biogen Idec, Inc. * 98 Celgene Corporation * 86 Gilead Sciences, Inc. * 20 Regeneron Pharmaceuticals, Inc. * Building Products - 0.3% Fortune Brands Home & Security, Inc. Masco Corporation Capital Markets - 3.0% 48 Affiliated Managers Group, Inc. * Ameriprise Financial, Inc. 42 Blackrock, Inc. Franklin Resources, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corporation Raymond James Financial, Inc. SEI Investments Company State Street Corporation T. Rowe Price Group, Inc. TD Ameritrade Holding Corporation The Bank of New York Mellon Corporation The Charles Schwab Corporation 90 The Goldman Sachs Group, Inc. Chemicals - 5.0% Air Products & Chemicals, Inc. Airgas, Inc. Celanese Corporation 50 CF Industries Holdings, Inc. E. I. du Pont de Nemours and Company Eastman Chemical Company Ecolab, Inc. FMC Corporation Huntsman Corporation International Flavors & fragrances, Inc. LyondellBasell Industries N.V. 36 NewMarket Corporation 83 PPG Industries, Inc. Praxair, Inc. RPM International, Inc. Sigma-Aldrich Corporation The Dow Chemical Company The Mosaic Company 75 The Sherwin-Williams Company The Valspar Corporation W.R. Grace & Company * Westlake Chemical Corporation Commercial Banks - 3.4% BB&T Corporation CIT Group, Inc. Citigroup, Inc. Comerica Incorporated Fifth Third Bancorp First Rep Bk San Francisco Cal Com Huntington Bancshares Incorporated KeyCorporation M&T Bank Corporation Regions Financial Corporation 91 Signature Bank * SunTrust Banks, Inc. 98 SVB Financial Group * The PNC Financial Services Group, Inc. US Bancorp Del DEPOSITARY SH S Wells Fargo & Company Commercial Services & Supplies - 1.3% Cintas Corporation Republic Services, Inc. Stericycle, Inc. * The ADT Corporation Waste Connections, Inc. Communications Equipment - 1.2% Cisco Systems, Inc. 78 F5 Networks, Inc. * Harris Corporation Juniper Networks, Inc. Motorola Solutions, Inc. QUALCOMM Incorporated Construction & Engineering - 0.6% Fluor Corporation Jacobs Engineering Group, Inc. * Quanta Services, Inc. * Construction Materials - 0.2% Vulcan Materials Company Consumer Finance - 0.7% American Express Company Capital One Financial Corporation Discover Financial Services Containers & Packaging - 1.2% Ball Corporation Crown Holdings, Inc. * MeadWestvaco Corporation Packaging Corporation of America Rock-Tenn Company Sealed Air Corporation Distributors - 0.4% Genuine Parts Company LKQ Corporation * Diversified Financial Services - 1.2% CME Group, Inc. Leucadia National Corporation McGraw Hill Financial, Inc. Moody's Corporation MSCI, Inc. The Nasdaq OMX Group, Inc. Diversified Telecommunication Services - 0.7% AT&T, Inc. Verizon Communications, Inc. Windstream Holdings, Inc. Electric Utilities - 2.8% American Electric Power Company, Inc. Entergy Corporation Exelon Corporation ITC Holdings Corporation NextEra Energy, Inc. Northeast Utilities OGE Energy Corporation Pepco Holdings, Inc. Pinnacle West Capital Corporation Southern Company Xcel Energy, Inc. Electrical Equipment - 1.2% 65 Acuity Brands, Inc. Ametek, Inc. Eaton Corporation plc Emerson Electric Company Hubbell, Inc. Rockwell Automation, Inc. Electronic Equipment, Instruments & Components - 1.0% Amphenol Corporation Arrow Electronics, Inc. * Avnet, Inc. Corning, Inc. Flextronics International Ltd. * Trimble Navigation Limited * Energy Equipment & Services - 1.8% Baker Hughes Incorporated Cameron International Corporation * Diamond Offshore Drilling, Inc. Dresser-rand Group, Inc. * FMC Technologies, Inc. * Halliburton Company Helmerich & Payne, Inc. National Oilwell Varco, Inc. Oceaneering International, Inc. Schlumberger Limited Food & Staples Retailing - 1.8% Costco Wholesale Corporation CVS Health Corporation Rite Aid Corporation * Sysco Corporation The Kroger Company Walgreen Company Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products - 3.0% Archer-Daniels-Midland Company General Mills, Inc. Hormel Foods Corporation Ingredion Incorporated Kellogg Company 41 Keurig Green Mountain, Inc. Kraft Foods Group, Inc. McCormick & Company, Inc. Mead Johnson Nutrition Company Mondelez International, Inc. Pilgrim's Pride Corporation * The Hershey Company The J.M. Smucker Company The WhiteWave Foods Company * Tyson Foods, Inc. Gas Utilities - 0.5% AGL Resources, Inc. National Fuel Gas Company Health Care Equipment & Supplies - 3.2% Abbott Laboratories Baxter International, Inc. Becton, Dickinson and Company CareFusion Corporation * 70 Cooper Cos, Inc. DENTSPLY International, Inc. 97 Edwards Lifesciences Corporation * Idexx Laboratories, Inc. * 14 Intuitive Surgical, Inc. * Medtronic, Inc. ResMed, Inc. St. Jude Medical, Inc. Stryker Corporation Varian Medical Systems, Inc. * Zimmer Holdings, Inc. Health Care Providers & Services - 2.7% Aetna, Inc. Cigna Corporation DaVita Healthcare Partners, Inc. * Express Scripts Holdings Company * HCA Holdings, Inc. * Henry Schein, Inc. * Laboratory Corporation of America Holdings * 71 McKesson Corporation MEDNAX, Inc. * Quest Diagnostics, Inc. UnitedHealth Group Incorporated Universal Health Services, Inc. WellPoint, Inc. Health Care Technology - 0.2% Cerner Corporation * Hotels, Restaurants & Leisure - 2.4% Aramark Burger King Worldwide, Inc. 13 Chipotle Mexican Grill, Inc. * Darden Restaurants, Inc. Hyatt Hotels Corporation * Las Vegas Sands Corporation Marriott International, Inc. McDonald's Corporation Royal Caribbean Cruises Ltd. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corporation 42 Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 1.4% DR Horton, Inc. 70 Harman International Industries, Incorporated Jarden Corporation * Lennar Corporation 85 Mohawk Industries, Inc. * Newell Rubbermaid, Inc. PulteGroup, Inc. Toll Brothers, Inc. * 73 Whirlpool Corporation Household Products - 1.8% Church & Dwight Company, Inc. Colgate-Palmolive Company 91 Energizer Holdings, Inc. Kimberly-Clark Corporation The Clorox Company The Procter & Gamble Company Industrial Conglomerates - 1.2% 3M Company Carlisle Companies incorporated Danaher Corporation General Electric Company Roper Industries, Inc. Insurance - 5.1% AFLAC, Inc. 54 Alleghany Corporation * American Financial Group, Inc. American International Group, Inc. Arthur J Gallagher & Company Cincinnati Financial Corporation CNA Financiall Corporation Genworth Financial, Inc. * Lincoln National Corporation 36 Markel Corporation * Marsh & McLennan Companies, Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corporation The Allstate Corporation The Chubb Corporation The Travelers Companies, Inc. Torchmark Corporation Unum Group W.R. Berkley Corporation Internet & Catalog Retail - 0.5% Liberty Interactive Corporation * 14 Netflix, Inc. * 8 The Priceline Group, Inc. * 68 TripAdvisor, Inc. * Internet Software & Services - 0.7% Akamai Technologies, Inc. * 89 Facebook, Inc. * 21 Google, Inc. * VeriSign, Inc. * Yahoo!, Inc. * IT Services - 3.4% 38 Alliance Data Systems Corporation * Amdocs Limited Automatic Data Processing, Inc. Cognizant Technology Solutions Corporation * Computer Sciences Corporation Fidelity National Information Services, Inc. Fiserv, Inc. * 66 FleetCor Technologies, Inc. * Gartner, Inc. * 92 International Business Machines Corporation MasterCard Incorporated Paychex, Inc. Teradata Corporation * The Western Union Company Total System Services, Inc. 64 Visa, Inc. Xerox Corporation Leisure Products - 0.4% Hasbro, Inc. 74 Polaris Industries, Inc. Life Sciences Tools & Services - 1.0% Agilent Technologies, Inc. 37 Illumina, Inc. * 50 Mettler-Toledo International, Inc. * Quintiles Transnational Holdings, Inc. * Thermo Fisher Scientific, Inc. Waters Corporation * Machinery - 4.4% Allison Transmission Holdings, Inc. Caterpillar, Inc. Colfax Corporation * 97 Cummins, Inc. Deere & Company Donaldson Company, Inc. Dover Corporation Flowserve Corporation Idex Corporation Illinois Tool Works, Inc. Ingersoll-Rand Plc Joy Global, Inc. Lincoln Electric Holdings, Inc. Nordson Corporation Paccar, Inc. Pall Corporation Parker-Hannifin Corporation Snap-On, Incorporated Stanley Black & Decker, Inc. Trinity Industries, Inc. Wabco Holdings, Inc. * Wabtec Corporation Xylem, Inc. Marine - 0.2% 98 Kirby Corporation * Media - 2.8% Cablevision Systems Corporation CBS Corporation Comcast Corporation DIRECTV * Discovery Communications, Inc. * Gannett Company, Inc. Liberty Media Corporation * Omnicom Group, Inc. Scripps Networks Interact, Inc. Sirius XM Holdings, Inc. * The Madison Square Garden Company * The Walt Disney Company Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc. Metals & Mining - 0.8% Freeport-McMoRan, Inc. Nucor Corporation Reliance Steel & Aluminum Company Southern Copper Corporation Steel Dynamics, Inc. Multiline Retail - 1.2% Dollar General Corporation * Dollar Tree, Inc. * 94 Family Dollar Stores, Inc. Kohl's Corporation Macy's, Inc. Nordstrom, Inc. Target Corporation Multi-Utilities - 3.3% Alliant Energy Corporation Ameren Corporation CMS Energy Corporation Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Company MDU Resources Group, Inc. NiSource, Inc. PG&E Corporation Public Service Enterprise Group, Inc. SCANA Corporation Sempra Energy Wisconsin Energy Corporation Oil, Gas & Consumable Fuels - 4.9% Apache Corporation Cabot Oil & Gas Corporation Chevron Corporation 65 Cimarex Energy Company 73 Concho Resources, Inc. * ConocoPhillips Continental Resources, Inc. * Devon Energy Corporation EOG Resources, Inc. EQT Corporation Exxon Mobil Corporation Hess Corporation HollyFrontier Corporation Kinder Morgan, Inc. Marathon Oil Corporation Marathon Petroleum Corporation Murphy Oil Corporation Noble Energy, Inc. Occidental Petroleum Corporation ONEOK, Inc. Phillips 66 Range Resources Corporation 86 SM Energy Company Southwestern Energy Company * Spectra Energy Corporation 59 Targa Resources Corporation Valero Energy Corporation Personal Products - 0.2% Lauder Estee Cos, Inc. Pharmaceuticals - 2.0% AbbVie, Inc. 52 Allergan, Inc. Bristol-Myers Squibb Company Eli Lilly and Company Hospira, Inc. * Johnson & Johnson Merck & Company, Inc. Mylan, Inc. * Pfizer, Inc. Zoetis, Inc. Professional Services - 1.4% Equifax, Inc. IHS, Inc. * ManpowerGroup, Inc. Nielsen N.V. Robert Half International, Inc. 99 Towers Watson & Company Verisk Analytics, Inc. * Real Estate Management & Development - 0.2% Jones Lang LaSalle Incorporated Road & Rail - 1.7% 37 AMERCO CSX Corporation Genesee & Wyoming, Inc. * JB Hunt Transport Services, Inc. 77 Kansas City Southern Norfolk Southern Corporation Old Dominion Freight Line, Inc. * Union Pacific Corporation Semiconductors & Semiconductor Equipment - 2.6% Altera Corporation Analog Devices, Inc. Applied Materials, Inc. Cree, Inc. * 83 First Solar, Inc. * Intel Corporation KLA-Tencor Corporation Lam Research Corporation Linear Technology Corporation Maxim Integrated Products, Inc. Microchip Technology, Inc. Micron Technology, Inc. * NVIDIA Corporation Skyworks Solutions, Inc. Texas Instruments, Inc. Xilinx, Inc. Software - 2.2% Activision Blizzard, Inc. Adobe Systems, Inc. * Ansys, Inc. * Autodesk, Inc. * CA Technologies, Inc. Citrix Systems, Inc. * FactSet Research Systems, Inc. Microsoft Corporation Oracle Corporation Red Hat, Inc. * Symantec Corporation Synopsys, Inc. * 93 VMware, Inc. * Specialty Retail - 3.4% 79 Advance Auto Parts, Inc. Autonation, Inc. * 30 AutoZone, Inc. * Bed Bath & Beyond, Inc. * Best Buy Company, Inc. CarMax, Inc. * Dick's Sporting Goods, Inc. Foot Locker, Inc. L Brands, Inc. Lowe's Companies, Inc. 92 O'Reilly Automotive, Inc. * PetSmart, Inc. Ross Stores, Inc. Staples, Inc. The Gap, Inc. The Home Depot, Inc. The TJX Companies, Inc. Tractor Supply Company 91 Ulta Salon, Cosmetics & Fragrances, Inc. * Urban Outfitters, Inc. * Williams-Sonoma, Inc. Technology Hardware, Storage & Peripherals - 1.2% 93 3D Systems Corporation * Apple, Inc. EMC Corporation Hewlett-Packard Company NCR Corporation * NetApp, Inc. 86 SanDisk Corporation Western Digital Corporation Textiles, Apparel & Luxury Goods - 1.2% Coach, Inc. 99 Fossil Group, Inc. * Hanesbrands, Inc. Nike, Inc. 93 Ralph Lauren Corporation 88 Under Armour, Inc. * V.F. Corporation Thrifts & Mortgage Finance - 0.5% Hudson City Bancorp, Inc. New York Community Bancorp, Inc. Tobacco - 0.9% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Trading Companies & Distributors - 0.8% Fastenal Company MSC Industrial Direct Company, Inc. 80 United Rentals, Inc. * 61 W.W. Grainger, Inc. Water Utilities - 0.3% American Water Works Company, Inc. TOTAL COMMON STOCKS (Cost $6,933,758) REAL ESTATE INVESTMENT TRUSTS - 0.2% Real Estate Management & Development - 0.2% CBRE Group, Inc. * TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $13,850) CLOSED END FUNDS - 0.3% Capital Markets - 0.3% Ares Capital Corporation TOTAL CLOSED END FUNDS (Cost $25,211) MONEY MARKET FUNDS - 0.5% Short-Term Investments Trust Liquid Asset Portfolio 0.06% (a) TOTAL MONEY MARKET FUNDS (Cost $31,433) TOTAL INVESTMENTS - 100.0% (Cost $7,004,252) Other Assets in Excess of Liabilities - 0.0% NET ASSETS - 100.0% $ * Non-income producing security. (a) Annualized seven-day yield as of September 30, 2014 Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. Compass EMP U.S. 500 Enhanced Volatility Weighted Index ETF Schedule of Investments September 30, 2014 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 99.1% Aerospace & Defense - 2.6% B/E Aerospace, Inc. * $ General Dynamics Corporation Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corporation Northrop Grumman Corporation Precision Castparts Corporation Raytheon Company Rockwell Collins, Inc. Textron, Inc. The Boeing Company United Technologies Corporation Air Freight & Logistics - 0.9% CH Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corporation United Parcel Service, Inc. Airlines - 0.4% Alaska Air Group, Inc. Delta Air Lines, Inc. Southwest Airlines Company Auto Components - 0.7% BorgWarner, Inc. Johnson Controls, Inc. Lear Corporation TRW Automotive Holdings Corporation * Automobiles - 0.5% Ford Motor Company General Motors Company Harley-Davidson, Inc. Beverages - 1.8% Brown-Forman Corporation Coca-Cola Enterprises, Inc. Constellation Brands, Inc. * Dr Pepper Snapple Group, Inc. Molson Coors Brewing Company Monster Beverage Corporation * Pepsico, Inc. The Coca-Cola Company Biotechnology - 0.6% Amgen, Inc. Biogen Idec, Inc. * Celgene Corporation * Gilead Sciences, Inc. * Regeneron Pharmaceuticals, Inc. * Building Products - 0.3% Fortune Brands Home & Security, Inc. Masco Corporation Capital Markets - 3.0% Affiliated Managers Group, Inc. * Ameriprise Financial, Inc. Blackrock, Inc. Franklin Resources, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corporation Raymond James Financial, Inc. SEI Investments Company State Street Corporation T. Rowe Price Group, Inc. TD Ameritrade Holding Corporation The Bank of New York Mellon Corporation The Charles Schwab Corporation The Goldman Sachs Group, Inc. Chemicals - 5.0% Air Products & Chemicals, Inc. Airgas, Inc. Celanese Corporation CF Industries Holdings, Inc. E. I. du Pont de Nemours and Company Eastman Chemical Company Ecolab, Inc. FMC Corporation Huntsman Corporation International Flavors & fragrances, Inc. LyondellBasell Industries N.V. NewMarket Corporation PPG Industries, Inc. Praxair, Inc. RPM International, Inc. Sigma-Aldrich Corporation The Dow Chemical Company The Mosaic Company The Sherwin-Williams Company The Valspar Corporation W.R. Grace & Company * Westlake Chemical Corporation Commercial Banks - 3.4% BB&T Corporation CIT Group, Inc. Citigroup, Inc. Comerica Incorporated Fifth Third Bancorp First Republic Bank Huntington Bancshares Incorporated KeyCorporation M&T Bank Corporation Regions Financial Corporation Signature Bank * SunTrust Banks, Inc. SVB Financial Group * The PNC Financial Services Group, Inc. US Bancorp Del DEPOSITARY SH S Wells Fargo & Company Commercial Services & Supplies - 1.3% Cintas Corporation Republic Services, Inc. Stericycle, Inc. * The ADT Corporation Waste Connections, Inc. Communications Equipment - 1.2% Cisco Systems, Inc. F5 Networks, Inc. * Harris Corporation Juniper Networks, Inc. Motorola Solutions, Inc. QUALCOMM Incorporated Construction & Engineering - 0.6% Fluor Corporation Jacobs Engineering Group, Inc. * Quanta Services, Inc. * Construction Materials - 0.2% Vulcan Materials Company Consumer Finance - 0.7% American Express Company Capital One Financial Corporation Discover Financial Services Containers & Packaging - 1.2% Ball Corporation Crown Holdings, Inc. * MeadWestvaco Corporation Packaging Corporation of America Rock-Tenn Company Sealed Air Corporation Distributors - 0.4% Genuine Parts Company LKQ Corporation * Diversified Financial Services - 1.2% CME Group, Inc. Leucadia National Corporation McGraw Hill Financial, Inc. Moody's Corporation MSCI, Inc. The Nasdaq OMX Group, Inc. Diversified Telecommunication Services - 0.7% AT&T, Inc. Verizon Communications, Inc. Windstream Holdings, Inc. Electric Utilities - 2.8% American Electric Power Company, Inc. Entergy Corporation Exelon Corporation ITC Holdings Corporation NextEra Energy, Inc. Northeast Utilities OGE Energy Corporation Pepco Holdings, Inc. Pinnacle West Capital Corporation Southern Company Xcel Energy, Inc. Electrical Equipment - 1.2% Acuity Brands, Inc. Ametek, Inc. Eaton Corporation plc Emerson Electric Company Hubbell, Inc. Rockwell Automation, Inc. Electronic Equipment, Instruments & Components - 1.0% Amphenol Corporation Arrow Electronics, Inc. * Avnet, Inc. Corning, Inc. Flextronics International Ltd. * Trimble Navigation Limited * Energy Equipment & Services - 1.8% Baker Hughes Incorporated Cameron International Corporation * Diamond Offshore Drilling, Inc. Dresser-rand Group, Inc. * FMC Technologies, Inc. * Halliburton Company Helmerich & Payne, Inc. National Oilwell Varco, Inc. Oceaneering International, Inc. Schlumberger Limited Food & Staples Retailing - 1.8% Costco Wholesale Corporation CVS Health Corporation Rite Aid Corporation * Sysco Corporation The Kroger Company Walgreen Company Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products - 3.0% Archer-Daniels-Midland Company General Mills, Inc. Hormel Foods Corporation Ingredion Incorporated Kellogg Company Keurig Green Mountain, Inc. Kraft Foods Group, Inc. McCormick & Company, Inc. Mead Johnson Nutrition Company Mondelez International, Inc. Pilgrim's Pride Corporation * The Hershey Company The J.M. Smucker Company The WhiteWave Foods Company * Tyson Foods, Inc. Gas Utilities - 0.5% AGL Resources, Inc. National Fuel Gas Company Health Care Equipment & Supplies - 3.2% Abbott Laboratories Baxter International, Inc. Becton, Dickinson and Company CareFusion Corporation * Cooper Cos, Inc. DENTSPLY International, Inc. Edwards Lifesciences Corporation * Idexx Laboratories, Inc. * 78 Intuitive Surgical, Inc. * Medtronic, Inc. ResMed, Inc. St. Jude Medical, Inc. Stryker Corporation Varian Medical Systems, Inc. * Zimmer Holdings, Inc. Health Care Providers & Services - 2.7% Aetna, Inc. Cigna Corporation DaVita Healthcare Partners, Inc. * Express Scripts Holdings Company * HCA Holdings, Inc. * Henry Schein, Inc. * Laboratory Corporation of America Holdings * McKesson Corporation MEDNAX, Inc. * Quest Diagnostics, Inc. UnitedHealth Group Incorporated Universal Health Services, Inc. WellPoint, Inc. Health Care Technology - 0.2% Cerner Corporation * Hotels, Restaurants & Leisure - 2.4% Aramark Burger King Worldwide, Inc. 75 Chipotle Mexican Grill, Inc. * Darden Restaurants, Inc. Hyatt Hotels Corporation * Las Vegas Sands Corporation Marriott International, Inc. McDonald's Corporation Royal Caribbean Cruises Ltd. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corporation Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 1.4% DR Horton, Inc. Harman International Industries, Incorporated Jarden Corporation * Lennar Corporation Mohawk Industries, Inc. * Newell Rubbermaid, Inc. PulteGroup, Inc. Toll Brothers, Inc. * Whirlpool Corporation Household Products - 1.8% Church & Dwight Company, Inc. Colgate-Palmolive Company Energizer Holdings, Inc. Kimberly-Clark Corporation The Clorox Company The Procter & Gamble Company Industrial Conglomerates - 1.2% 3M Company Carlisle Companies incorporated Danaher Corporation General Electric Company Roper Industries, Inc. Insurance - 5.1% AFLAC, Inc. Alleghany Corporation * American Financial Group, Inc. American International Group, Inc. Arthur J Gallagher & Company Cincinnati Financial Corporation CNA Financiall Corporation Genworth Financial, Inc. * Lincoln National Corporation Markel Corporation * Marsh & McLennan Companies, Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corporation The Allstate Corporation The Chubb Corporation The Travelers Companies, Inc. Torchmark Corporation Unum Group W.R. Berkley Corporation Internet & Catalog Retail - 0.5% Liberty Interactive Corporation * 79 Netflix, Inc. * 47 The Priceline Group, Inc. * TripAdvisor, Inc. * Internet Software & Services - 0.7% Akamai Technologies, Inc. * Facebook, Inc. * Google, Inc. * VeriSign, Inc. * Yahoo!, Inc. * IT Services - 3.4% Alliance Data Systems Corporation * Amdocs Limited Automatic Data Processing, Inc. Cognizant Technology Solutions Corporation * Computer Sciences Corporation Fidelity National Information Services, Inc. Fiserv, Inc. * FleetCor Technologies, Inc. * Gartner, Inc. * International Business Machines Corporation MasterCard Incorporated Paychex, Inc. Teradata Corporation * The Western Union Company Total System Services, Inc. Visa, Inc. Xerox Corporation Leisure Products - 0.4% Hasbro, Inc. Polaris Industries, Inc. Life Sciences Tools & Services - 1.0% Agilent Technologies, Inc. Illumina, Inc. * Mettler-Toledo International, Inc. * Quintiles Transnational Holdings, Inc. * Thermo Fisher Scientific, Inc. Waters Corporation * Machinery - 4.5% Allison Transmission Holdings, Inc. Caterpillar, Inc. Colfax Corporation * Cummins, Inc. Deere & Company Donaldson Company, Inc. Dover Corporation Flowserve Corporation Idex Corporation Illinois Tool Works, Inc. Ingersoll-Rand Plc Joy Global, Inc. Lincoln Electric Holdings, Inc. Nordson Corporation Paccar, Inc. Pall Corporation Parker-Hannifin Corporation Snap-On, Incorporated Stanley Black & Decker, Inc. Trinity Industries, Inc. Wabco Holdings, Inc. * Wabtec Corporation Xylem, Inc. Marine - 0.2% Kirby Corporation * Media - 2.8% Cablevision Systems Corporation CBS Corporation Comcast Corporation DIRECTV * Discovery Communications, Inc. * Gannett Company, Inc. Liberty Media Corporation * Omnicom Group, Inc. Scripps Networks Interact, Inc. Sirius XM Holdings, Inc. * The Madison Square Garden Company * The Walt Disney Company Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc. Metals & Mining - 0.8% Freeport-McMoRan, Inc. Nucor Corporation Reliance Steel & Aluminum Company Southern Copper Corporation Steel Dynamics, Inc. Multiline Retail - 1.2% Dollar General Corporation * Dollar Tree, Inc. * Family Dollar Stores, Inc. Kohl's Corporation Macy's, Inc. Nordstrom, Inc. Target Corporation Multi-Utilities - 3.3% Alliant Energy Corporation Ameren Corporation CMS Energy Corporation Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Company MDU Resources Group, Inc. NiSource, Inc. PG&E Corporation Public Service Enterprise Group, Inc. SCANA Corporation Sempra Energy Wisconsin Energy Corporation Oil, Gas & Consumable Fuels - 4.9% Apache Corporation Cabot Oil & Gas Corporation Chevron Corporation Cimarex Energy Company Concho Resources, Inc. * ConocoPhillips Continental Resources, Inc. * Devon Energy Corporation EOG Resources, Inc. EQT Corporation Exxon Mobil Corporation Hess Corporation HollyFrontier Corporation Kinder Morgan, Inc. Marathon Oil Corporation Marathon Petroleum Corporation Murphy Oil Corporation Noble Energy, Inc. Occidental Petroleum Corporation ONEOK, Inc. Phillips 66 Range Resources Corporation SM Energy Company Southwestern Energy Company * Spectra Energy Corporation Targa Resources Corporation Valero Energy Corporation Personal Products - 0.2% Lauder Estee Cos, Inc. Pharmaceuticals - 2.0% AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Company Eli Lilly and Company Hospira, Inc. * Johnson & Johnson Merck & Company, Inc. Mylan, Inc. * Pfizer, Inc. Zoetis, Inc. Professional Services - 1.4% Equifax, Inc. IHS, Inc. * ManpowerGroup, Inc. Nielsen N.V. Robert Half International, Inc. Towers Watson & Company Verisk Analytics, Inc. * Real Estate Management & Development - 0.2% Jones Lang LaSalle Incorporated Road & Rail - 1.7% AMERCO CSX Corporation Genesee & Wyoming, Inc. * JB Hunt Transport Services, Inc. Kansas City Southern Norfolk Southern Corporation Old Dominion Freight Line, Inc. * Union Pacific Corporation Semiconductors & Semiconductor Equipment - 2.6% Altera Corporation Analog Devices, Inc. Applied Materials, Inc. Cree, Inc. * First Solar, Inc. * Intel Corporation KLA-Tencor Corporation Lam Research Corporation Linear Technology Corporation Maxim Integrated Products, Inc. Microchip Technology, Inc. Micron Technology, Inc. * NVIDIA Corporation Skyworks Solutions, Inc. Texas Instruments, Inc. Xilinx, Inc. Software - 2.2% Activision Blizzard, Inc. Adobe Systems, Inc. * Ansys, Inc. * Autodesk, Inc. * CA Technologies, Inc. Citrix Systems, Inc. * FactSet Research Systems, Inc. Microsoft Corporation Oracle Corporation Red Hat, Inc. * Symantec Corporation Synopsys, Inc. * VMware, Inc. * Specialty Retail - 3.4% Advance Auto Parts, Inc. Autonation, Inc. * AutoZone, Inc. * Bed Bath & Beyond, Inc. * Best Buy Company, Inc. CarMax, Inc. * Dick's Sporting Goods, Inc. Foot Locker, Inc. L Brands, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc. * PetSmart, Inc. Ross Stores, Inc. Staples, Inc. The Gap, Inc. The Home Depot, Inc. The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrances, Inc. * Urban Outfitters, Inc. * Williams-Sonoma, Inc. Technology Hardware, Storage & Peripherals - 1.2% 3D Systems Corporation * Apple, Inc. EMC Corporation Hewlett-Packard Company NCR Corporation * NetApp, Inc. SanDisk Corporation Western Digital Corporation Textiles, Apparel & Luxury Goods - 1.2% Coach, Inc. Fossil Group, Inc. * Hanesbrands, Inc. Nike, Inc. Ralph Lauren Corporation Under Armour, Inc. * V.F. Corporation Thrifts & Mortgage Finance - 0.5% Hudson City Bancorp, Inc. New York Community Bancorp, Inc. Tobacco - 0.9% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Trading Companies & Distributors - 0.8% Fastenal Company MSC Industrial Direct Company, Inc. United Rentals, Inc. * W.W. Grainger, Inc. Water Utilities - 0.3% American Water Works Company, Inc. TOTAL COMMON STOCKS (Cost $40,091,193) REAL ESTATE INVESTMENT TRUSTS - 0.2% Real Estate Management & Development - 0.2% CBRE Group, Inc. * TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $76,543) CLOSED END FUNDS - 0.3% Capital Markets - 0.3% Ares Capital Corporation TOTAL CLOSED END FUNDS (Cost $141,231) MONEY MARKET FUNDS - 0.3% Short-Term Investments Trust Liquid Asset Portfolio 0.06% (a) TOTAL MONEY MARKET FUNDS (Cost $118,485) TOTAL INVESTMENTS - 99.9% (Cost $40,427,452) Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ * Non-income producing security. (a) Annualized seven-day yield as of September 30, 2014 Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. Compass EMP U.S. EQ Income 100 Enhanced Volatility Weighted Index Schedule of Investments September 30, 2014 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 97.8% Aerospace & Defense - 1.0% Lockheed Martin Corporation $ Air Freight & Logistics - 1.3% United Parcel Service, Inc. Automobiles - 0.8% Ford Motor Company Beverages - 2.5% Pepsico, Inc. The Coca-Cola Company Capital Markets - 0.7% TD Ameritrade Holding Corporation Chemicals - 2.0% E. I. du Pont de Nemours and Company The Dow Chemical Company Commercial Banks - 2.3% BB&T Corporation Wells Fargo & Company Commercial Services & Supplies - 1.4% Republic Services, Inc. Communications Equipment - 1.0% Cisco Systems, Inc. Containers & Packaging - 0.9% MeadWestvaco Corporation Distributors - 1.0% Genuine Parts Company Diversified Financial Services - 0.9% CME Group, Inc. Diversified Telecommunication Services - 2.9% AT&T, Inc. Verizon Communications, Inc. Windstream Holdings, Inc. Electric Utilities - 9.4% American Electric Power Company, Inc. Entergy Corporation Exelon Corporation NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corporation Southern Company Xcel Energy, Inc. Electrical Equipment - 1.8% Eaton Corporation plc Emerson Electric Company Energy Equipment & Services - 0.5% Diamond Offshore Drilling, Inc. Food & Staples Retailing - 2.9% Sysco Corporation Wal-Mart Stores, Inc. Food Products - 3.1% General Mills, Inc. Kellogg Company Kraft Foods Group, Inc. Gas Utilities - 1.1% AGL Resources, Inc. Health Care Equipment & Supplies - 1.2% Baxter International, Inc. Hotels, Restaurants & Leisure - 4.2% Darden Restaurants, Inc. Las Vegas Sands Corporation McDonald's Corporation Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts Ltd. Household Products - 4.0% Kimberly-Clark Corporation The Clorox Company The Procter & Gamble Company Industrial Conglomerates - 1.1% General Electric Company Insurance - 5.4% American Financial Group, Inc. Arthur J Gallagher & Company Cincinnati Financial Corporation CNA Financiall Corporation Progressive Corporation IT Services - 2.0% Paychex, Inc. The Western Union Company Leisure Products - 1.0% Hasbro, Inc. Machinery - 2.0% Deere & Company Paccar, Inc. Metals & Mining - 1.6% Freeport-McMoRan, Inc. Nucor Corporation Multiline Retail - 1.6% Kohl's Corporation Target Corporation Multi-Utilities - 11.8% Alliant Energy Corporation Ameren Corporation CMS Energy Corporation Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Company NiSource, Inc. PG&E Corporation Public Service Enterprise Group, Inc. SCANA Corporation Wisconsin Energy Corporation Oil, Gas & Consumable Fuels - 7.6% Chevron Corporation ConocoPhillips Exxon Mobil Corporation HollyFrontier Corporation Kinder Morgan, Inc. Occidental Petroleum Corporation ONEOK, Inc. Spectra Energy Corporation Pharmaceuticals - 5.5% AbbVie, Inc. Bristol-Myers Squibb Company Eli Lilly and Company Johnson & Johnson Merck & Company, Inc. Pfizer, Inc. Semiconductors & Semiconductor Equipment - 3.9% Analog Devices, Inc. Intel Corporation Maxim Integrated Products, Inc. Microchip Technology, Inc. Xilinx, Inc. Software - 0.9% CA Technologies, Inc. Specialty Retail - 1.2% L Brands, Inc. Staples, Inc. Textiles, Apparel & Luxury Goods - 0.6% Coach, Inc. Thrifts & Mortgage Finance - 1.1% New York Community Bancorp, Inc. Tobacco - 3.6% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. TOTAL COMMON STOCKS (Cost $23,892,824) CLOSED END FUNDS - 1.5% Capital Markets - 1.5% Ares Capital Corporation TOTAL MUTUAL FUNDS (Cost $363,795) MONEY MARKET FUNDS - 0.6% Short-Term Investments Trust Liquid Asset Portfolio 0.06% (a) TOTAL MONEY MARKET FUNDS (Cost $148,404) TOTAL INVESTMENTS - 99.9% (Cost $24,405,023) Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ (a) Annualized seven-day yield as of September 30, 2014 Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. Compass EMP U.S. Discovery 500 Enhanced Volatility Weighted Index Schedule of Investments September 30, 2014 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 98.4% Aerospace & Defense - 0.7% AAR Corporation $ Astronics Corporation * Engility Holdings, Inc. * Orbital Sciences Corporation * Taser International, Inc. * Air Freight & Logistics - 1.0% Atlas Air Worldwide Holdings, Inc. * Echo Global Logistics, Inc. * Forward Air Corporation Hub Group, Inc. * Park Ohio Hldgs Corporation Airlines - 0.2% Allegiant Travel Company Auto Components -1.1% American Axle & Manufacturing Holdings, Inc. * Dorman Products, Inc. * Drew Industries Incorporated Fox Factory Holdings Corporation * Gentherm Incorporated * Standard Motor Products, Inc. Automobiles - 0.4% Thor Industries, Inc. Winnebago Industries, Inc. * Beverages - 0.2% 68 Boston Beer Company, Inc. * Biotechnology - 0.7% Acorda Therapeutics, Inc. * INSYS Therapeutics, Inc. * Ligand Pharmaceuticals Incorporated * Myriad Genetics, Inc. * PDL BioPharma, Inc. Repligen Corporation * Building Products - 0.9% AAON, Inc. American Woodmark Corporation * Apogee Enterprises, Inc. Simpson Manufacturing Company, Inc. Universal Forest Products, Inc. Capital Markets - 2.6% BGC Partners, Inc. Cohen & Steers, Inc. Evercore Partners, Inc. Financial Engines, Inc. Gamco Investors, Inc. Golub Capital BDC, Inc. Greenhill & Company, Inc. HFF, Inc. Janus Capital Group, Inc. Main Street Capital Corporation Manning & Napier, Inc. Piper Jaffray Companies * 74 Virtus Investment Partners, Inc. WisdomTree Investments, Inc. * Chemicals - 2.7% Balchem Corporation Calgon Carbon Corporation * Flotek Industries, Inc. * FutureFuel Corporation HB Fuller Company Innophos Holdings, Inc. Innospec, Inc. LSB Industries, Inc. * Minerals Technologies, Inc. Olin Corporation Quaker Chemical Corporation Stepan Company Tredegar Corporation Commercial Banks-13.4% Associated Banc-Corp BancFirst Corporation BancorpSouth, Inc. Bank of Hawaii Corporation Bank Of The Ozarks, Inc. BBCN Bancorp, Inc. Boston Private Financial Holdings, Inc. Capital Bk Financial Corporation * Cathay General Bancorp Chemical Financial Corporation Columbia Banking Systems, Inc. Community Bank Systems, Inc. CVB Financial Corporation Eagle Bancorp, Inc. * F.N.B Corporation 95 First Citizens Bancshares, Inc. First Financial BanCorporation First Financial Bankshares, Inc. First Interstate Bancsystem, Inc. First Midwest Bancorp, Inc. Firstmerit Corporation Fulton Financial Corporation Glacier Bancorp, Inc. Hancock Holdings Company Home Bancshares, Inc. (Conway, AR) IberiaBank Corporation Independent Bank Corporation Independent Bank Group, Inc. International Bancshares Corporation MB Financial, Inc. National Bank Holdings Corporation National Penn Bancshares, Inc. NBT Bancorp, Inc. Old National BanCorporation Park National Corporation Pinnacle Financial Partners, Inc. PrivateBancorp, Inc. Renasant Corporation South State Corporation Susquehanna Bancshares, Inc. TCF Financial Corporation Texas Capital BancShares, Inc. * Trustmark Corporation UMB Financial Corporation Union Bankshares Corporation United Bankshares Inc West Va Com United Community Banks, Inc. Valley National Bancorp ViewPoint Financial Group, Inc. Webster Financial Corporation WesBanco, Inc. Westamerica BanCorporation Western Alliance Bancorporation * Wintrust Financial Corporation Commercial Services & Supplies - 3.4% ABM Industries Incorporated Deluxe Corporation G&K Services, Inc. Healthcare Services Group, Inc. HNI Corporation Interface, Inc. Kimball International, Inc. Knoll, Inc. McGrath Rentcorp MSA Safety Incorporated Multi-Color Corporation Steelcase, Inc. UniFirst Corporation United Stationers, Inc. US Ecology, Inc. West Corporation Communications Equipment - 1.1% ADTRAN, Inc. CalAmp Corporation * Comtech Telecommunications Corporation Finisar Corporation * Netgear, Inc. * Plantronics, Inc. Ruckus Wireless, Inc. * Construction & Engineering - 1.3% Aegion Corporation * Argan, Inc. Comfort Systems USA, Inc. Emcor Group, Inc. MasTec, Inc. * Primoris Services Corporation Tutor Perini Corporation * Consumer Finance - 1.3% Cash America International, Inc. Credit Acceptance Corporation * Encore Capital Group, Inc. * First Cash Financial Services, Inc. * Nelnet, Inc. Portfolio Recovery Associates, Inc. * Containers & Packaging - 0.7% Berry Plastics Group, Inc. * Greif, Inc. Myers Industries, Inc. Distributors - 0.3% Core Mark Holding Company, Inc. Diversified Consumer Services - 1.0% Bright Horizons Family Solutions, Inc. * Capella Education Company Grand Canyon Education, Inc. * Matthews International Corporation Weight Watchers International, Inc. * Diversified Financial Services - 0.4% Interactive Brokers Group, Inc. MarketAxess Holdings, Inc. Diversified Telecommunication Services - 0.9% Atlantic Tele-Network, Inc. Cogent Communications Holdings, Inc. Consolidated Communications Holdings, Inc. Iridium Communications, Inc. * Vonage Holdings Corporation * Electric Utilities - 3.0% ALLETE, Inc. El Paso Electric Company Hawaiian Electric Industries, Inc. IdaCorp, Inc. MGE Energy, Inc. Otter Tail Corporation PNM Resources, Inc. The Empire Distric Electric Company UIL Holdings Corporation Electrical Equipment - 0.9% AZZ, Inc. Encore Wire Corporation EnerSys Franklin Electric Company, Inc. Powell Industries, Inc. Electronic Equipment, Instruments & Components - 4.2% Anixter International, Inc. AVX Corporation Badger Meter, Inc. Benchmark Electronics, Inc. * Coherent, Inc. * Daktronics, Inc. Faro Technologies, Inc. * II-VI, Inc. * Insight Enterprises, Inc. * Littelfuse, Inc. Methode Electronics, Inc. MTS Systems Corporation Newport Corporation * OSI Systems, Inc. * Plexus Corporation * Rofin-Sinar Technologies, Inc. * Rogers Corporation * Sanmina Corporation * SYNNEX Corporation Tech Data Corporation * Universal Display Corporation * Vishay Intertechnology, Inc. Energy Equipment & Services - 2.2% Bristow Group, Inc. C&J Energy Services, Inc. * CARBO Ceramics, Inc. Gulfmark Offshore, Inc. Helix Energy Solutions Group, Inc. * Hornbeck Offshore Services, Inc. * Matrix Service Company * Newpark Resources, Inc. * RigNet, Inc. * Seacor Holdings, Inc. * Tesco Corporation Tidewater, Inc. Food & Staples Retailing - 1.1% Caseys General Stores, Inc. PriceSmart, Inc. SpartanNash Company SUPERVALU, Inc. * The Andersons, Inc. The Fresh Market, Inc. * Food Products - 1.2% Calavo Growers, Inc. J&J Snack Foods Corporation Sanderson Farms, Inc. Snyder's-Lance, Inc. Tootsie Roll Industries, Inc. Gas Utilities - 0.3% Chesapeake Utilities Corporation Health Care Equipment & Supplies - 2.3% Abaxis, Inc. Anika Therapeutics, Inc. * Cantel Medical Corporation Conmed Corporation Cyberonics, Inc. * Globus Medical, Inc. * Greatbatch, Inc. * ICU Medical, Inc. * Masimo Corporation * Meridian Bioscience, Inc. Natus Medical, Inc. * Neogen Corporation * Thoratec Corporation * Health Care Providers & Services - 2.6% Air Methods Corporation * AMN Healthcare Services, Inc. * AmSurg Corporation * Bio-Reference Laboratories, Inc. * Chemed Corporation CorVel Corporation * Hanger, Inc. * IPC The Hospitalist Company, Inc. * Magellan Health, Inc. * 87 MWI Veterinary Supply, Inc. * Owens & Minor, Inc. Providence Service Corporation * Select Medical Holdings Corporation The Ensign Group, Inc. Health Care Technology - 0.8% Computer Programs & Systems, Inc. Healthstream, Inc. * Hms Holdings Corporation * MedAssets, Inc. * Omnicell, Inc. * Hotels, Restaurants & Leisure - 3.5% BJ's Restaurants, Inc. * Bloomin' Brands, Inc. * 76 Buffalo Wild Wings, Inc. * Cracker Barrel Old Country Store, Inc. Denny's Corporation * DineEquity, Inc. Interval Leisure Group, Inc. Krispy Kreme Doughnuts, Inc. * Life Time Fitness, Inc. * Marriott Vacations Wrldwde Corporation Multimedia Games Holdings Company, Inc. * Noodles & Company * Papa John's International, Inc. Popeyes Louisiana Kitchen, Inc. * Red Robin Gourmet Burgers, Inc. * Sonic Corporation * Texas Roadhouse, Inc. The Cheesecake Factory Incorporated Household Durables - 2.1% Cavco Industries * Ethan Allen Interiors, Inc. iRobot Corporation * La Z Boy, Inc. M/I Homes, Inc. * MDC Holdings, Inc. Meritage Homes Corporation * Ryland Group, Inc. Standard Pacific Corporation * Taylor Morrison Home Corporation * Tri Pointe Homes, Inc. * Universal Electronics, Inc. * William Lyon Homes * Household Products - 0.3% WD-40 Company Independent Power and Renewable Electricity Producers - 0.2% Ormat Technologies, Inc. Industrial Conglomerates - 0.2% Raven Industries, Inc. Insurance - 3.7% FBL Financial Group, Inc. Hilltop Holdings, Inc. * Horace Mann Educators Corporation Kemper Corporation 68 National Western Life Insurance Company Navigators Group, Inc. * Primerica, Inc. ProAssurance Corporation RLI Corporation Selective Insurance Group, Inc. StanCorp Financial Group, Inc. Symetra Financial Corporation The Hanover Insurance Group, Inc. Internet Software & Services - 1.4% Constant Contact, Inc. * Conversant, Inc. * Envestnet, Inc. * j2 Global, Inc. NIC, Inc. Perficient, Inc. * Shutterstock, Inc. * SPS Commerce, Inc. * WebMD Health Corporation * Xoom Corporation * IT Services - 3.1% CACI International, Inc. * Convergys Corporation CSG Systems International, Inc. Epam Systems, Inc. * Euronet Worldwide, Inc. * Exlservice Holdings, Inc. * Heartland Payment Systems, Inc. MAXIMUS, Inc. Moneygram International, Inc. * NeuStar, Inc. * Sapient Corporation * Science Applications International Corporation Sykes Enterprises, Incorporated * TeleTech Holdings, Inc. * Virtusa Corporation * Leisure Products - 0.3% Smith & Wesson Holdings Corporation * Sturm Ruger & Co, Inc. Life Sciences Tools & Services - 0.5% Cambrex Corporation * Charles River Laboratories International, Inc. * Luminex Corporation * Machinery - 4.3% Alamo Group, Inc. Altra Industrial Motion Corporation American Railcar Industries, Inc. Astec Industries, Inc. Barnes Group, Inc. Chart Industries, Inc. * CIRCOR International, Inc. EnPro Industries, Inc. * Federal Signal Corporation Gorman-Rupp Company Hillenbrand, Inc. Hyster-Yale Materials Handling, Inc. Lindsay Corporation Mueller Industries, Inc. Mueller Water Products, Inc. Proto Labs, Inc. * RBC Bearings, Inc. Standex International Corporation Sun Hydraulics Corporation Tennant Company TriMas Corporation * Wabash National Corporation * Watts Water Technologies, Inc. Marine - 0.2% Matson, Inc. Media - 0.5% Gray Television, Inc. * Meredith Corporation Sinclair Broadcast Group, Inc. Metals & Mining - 1.2% Carpenter Technology Corporation Commercial Metals Company Kaiser Aluminum Corporation Materion Corporation Worthington Industries, Inc. Multi-Utilities - 1.0% Avista Corporation Black Hills Corporation Northwestern Corporation Oil, Gas & Consumable Fuels - 1.1% Abraxas Petroleum Corporation * Approach Resources, Inc. * Bonanza Creek Energy, Inc. * Green Plains, Inc. Matador Resources Company * 79 REX American Resources Corporation * Stone Energy Corporation * Synergy Resources Corporation * Triangle Petroleum Corporation * Paper & Forest Products - 1.2% Boise Cascade Company * Clearwater Paper Corporation * Deltic Timber Corporation KapStone Paper & Packaging Corporation * Neenah Paper, Inc. PH Glatfelter Company Personal Products - 0.2% Nu Skin Enterprises, Inc. USANA Health Sciences, Inc. * Pharmaceuticals - 0.4% DepoMed, Inc. * Prestige Brands Holdings, Inc. * Sagent Pharmaceuticals, Inc. * Professional Services - 1.9% Exponent, Inc. Huron Consulting Group, Inc. * ICF International, Inc. * Insperity, Inc. Kelly Services, Inc. Korn/Ferry International * On Assignment, Inc. * Resources Connection, Inc. Rpx Corporation * TrueBlue, Inc. * WageWorks, Inc. * Real Estate Management & Development - 0.4% Alexander & Baldwin, Inc. The St. Joe Company * Road & Rail - 1.6% Con-way, Inc. Heartland Express, Inc. Knight Transportation, Inc. Marten Trans Ltd. Roadrunner Trnsn Svcs Hldg Inc Com * Saia, Inc. * Swift Transportation Company * Werner Enterprises, Inc. Semiconductors & Semiconductor Equipment - 2.4% Ambarella, Inc. * Amkor Technology, Inc. * Brooks Automation, Inc. Cabot Microelectronics Corporation * Cirrus Logic, Inc. * Diodes Incorporated * Lattice Semiconductor Corporation * Micrel, Inc. MKS Instrument, Inc. Monolithic Power Systems, Inc. OmniVision Technologies, Inc. * PDF Solutions, Inc. * Power Integrations, Inc. Silicon Laboratories, Inc. * Software - 2.7% Blackbaud, Inc. Commvault Systems, Inc. * Compuware Corporation Ebix, Inc. Ellie Mae, Inc. * Fair Isaac Corporation Manhattan Associates, Inc. * Monotype Imaging Holdings, Inc. NetScout Systems, Inc. * Pegasystems, Inc. Progress Software Corporation * Synchronoss Technologies, Inc. * TiVo, Inc. * Tyler Technologies, Inc. * VASCO Data Security International, Inc. * Specialty Retail - 5.2% Aaron's, Inc. American Eagle Outfitters, Inc. ANN, Inc. * Asbury Automotive Group, Inc. * Ascena Retail Group, Inc. * Brown Shoe Company, Inc. Conns, Inc. * CST Brands, Inc. DSW, Inc. Express, Inc. * Finish Line, Inc. Five Below, Inc. * Francesca's Holdings Corporation * Genesco, Inc. * Group 1 Automotive, Inc. Hibbett Sports, Inc. * Lithia Motors, Inc. Lumber Liquidators Holdings, Inc. * Mattress Firm Holding Corporation * Monro Muffler Brake, Inc. Murphy USA, Inc. * Outerwall, Inc. * Pier 1 Imports, Inc. Rent-A-Center, Inc. Select Comfort Corporation * Sonic Automotive, Inc. The Buckle, Inc. The Cato Corporation Tile Shop Holdings, Inc. * Vitamin Shoppe, Inc. * Zumiez, Inc. * Technology Hardware, Storage & Peripherals - 0.3% Electronics For Imaging, Inc. * Super Micro Computer, Inc. * Textiles, Apparel & Luxury Goods - 1.4% G-lll Apparel Group, Ltd. * Iconix Brand Group, Inc. * Movado Group, Inc. Oxford Industries, Inc. Steven Madden, Ltd. * Tumi Holdings, Inc. * Vera Bradley, Inc. * Thrifts & Mortgage Finance - 2.1% Astoria Financial Corporation Beneficial Mutual Bancorp Inc. * Bofi Holding, Inc. * Capitol Federal Financial, Inc. EverBank Financial Corporation Northwest Bancshares, Inc. PennyMac Financial Services, Inc. * Provident Financial Services, Inc. Trading Companies & Distributors - 1.6% Applied Industrial Technologies, Inc. 71 DXP Enterprises, Inc. * GATX Corporation H&E Equipment Services, Inc. Kaman Corporation MRC Global, Inc. * Rush Enterprises, Inc. * TAL International Group, Inc. Transportation Infrastructure - 0.2% Wesco Aircraft Holdings, Inc. * Water Utilities - 0.2% American States Water Company Wireless Telecommunication Services - 0.1% Shenandoah Telecommunications Company TOTAL COMMON STOCKS (Cost $7,044,658) CLOSED END FUNDS - 0.9% Capital Markets - 0.9% Apollo Investment Corporation Fifth Street Finance Corporation Hercules Technology Growth Capital, Inc. TOTAL CLOSED END FUNDS (Cost $69,516) MONEY MARKET FUNDS - 0.6% Short-Term Investments Trust Liquid Asset Portfolio 0.06% (a) TOTAL MONEY MARKET FUNDS (Cost $39,144) TOTAL INVESTMENTS - 99.9% (Cost $7,153,318) Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ * Non-income producing security. (a) Annualized seven-day yield as of September 30, 2014 Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. Summary of Fair Value Disclosure at September 30, 2014 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2014: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
